NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30199

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00098-RRB-1

 v.
                                                MEMORANDUM*
JONATHAN ORTIZ ESCALANTE, AKA
Superman,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Jonathan Ortiz Escalante appeals pro se from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Escalante contends that he is entitled to release in light of the COVID-19


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pandemic, his medical conditions, his release plan and rehabilitation, and because

he has served a portion of his sentence in lockdown conditions due to the

pandemic. The district court did not abuse its discretion in concluding otherwise.

See United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (stating standard of

review). The court considered Escalante’s medical conditions and circumstances,

but reasonably concluded that they did not constitute extraordinary and compelling

reasons for release because Escalante was in relatively good health, was receiving

adequate care, and had been fully vaccinated. The district court also reasonably

determined that the 18 U.S.C. § 3553(a) factors did not justify release due to

Escalante’s criminal history and the “impact of his illegal conduct on the

community.” Escalante has not shown that the district court relied on any clearly

erroneous findings of fact, see United States v. Graf, 610 F.3d 1148, 1157 (9th Cir.

2010), nor is there any support in the record for his suggestion that the court

improperly treated U.S.S.G. § 1B1.13 as binding, see Aruda, 993 F.3d at 802.

      AFFIRMED.




                                          2                                       21-30199